Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/05/2021, with respect to the rejection(s) of claim(s) 1-15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simone from IDS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. US 2019/0215532 in view of Simone et al. “Deformable block-based motion estimation in omnidirectional image sequences” The Institute of Electrical and Electronic Engineers, Inc. (IEEE) Conference Proceedings, 1 January 2017 (2017-01-01), page 1, XP55435607, Piscataway from IDS.

He discloses:
1. and 11-13 under similar/complementary rationales.
A method for decoding a video, at least one picture of said video being represented as a 3D surface projected onto at least one 2D picture using a projection function (Fig. 5; Fig. 33b: processor and memories), said method comprising, for at least one current block of said 2D picture: - determining whether an information representative of an absolute value of at least one component of a motion vector (dV) associated with another block of said 2D picture satisfies a condition (Fig. 2a; 0092: A point Pf may be the point on the cube when a line is extended from the sphere center to Ps. Pf may be on face NZ. The coordinates of Pf, (X_f, Y_f, Z_f), may be calculated as follows: X_f=X_s/|Z_s|  (6) Y_f=Y_s/|Z_s|  (7) Z_f=−1  (8) where |x| may be the absolute value of variable x; Fig. 13: points P1-6; 0126-131; Fig. 10-12; 0113-5: a motion vector from neighboring PUs and/or temporal collocated PUs may be used as a predictor of a current MV; 0136: A 3D position Pf(X, Y, Z) on a face to be padded may be calculated based on a point (u, v). A position Ps(X′, Y′, Z′) may be calculated by projecting Pf(X, Y, Z) onto a geometry structure. A 2D planar position (u′, v′) on a new face may be calculated. The mapped sample position derivation may be used for deriving a spatial neighboring block that may be outside a picture boundary); transforming (Fig. 25: transforming between cube and unicube; ); and - decoding said current block from said motion vector predictor (dP) (Fig. 5: decode).  
He does not explicitly disclose the following, however Simone teaches transforming, based on said determining, said motion vector (dV) into a motion vector predictor (dP) of said current block using said projection function (IV. Modified block matching; eq. 8)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to minimize an error measure with respect to the block in the anchor frame (Simone IV.)
	
2. The method of claim 1, wherein determining whether an information representative of an absolute value of at least one component of said motion vector satisfies a condition comprises determining whether an information representative of an absolute value of at least one component of said motion vector is larger than a value and wherein transforming, based on said determining, said motion vector comprises applying said transforming in the case where said information representative of an absolute value is lower than said value and skipping said transforming otherwise (0011: If the initial reference block is inside of the content boundary, deriving the mapped reference block may be skipped. The current block may be predicted based on the initial reference block (e.g., that is located inside of the content boundary).; 0115: With merge mode, MV information for spatial and/or temporal neighboring PUs may be re-used, and motion vector coding for the current PU may be skipped.).  
3. The method of claim 1, wherein determining whether an information representative of an absolute value of at least one component of said motion vector satisfies a condition comprises determining whether an information representative of an absolute value of at least one component of said motion vector (dV) is larger than a value and wherein transforming, based on said determining, said motion vector comprises, in the case where said information representative of an absolute value is larger than said value, clipping the at least one component so that the information representative of an absolute value of said at least one component is equal to said value and applying said transforming with the clipped at least one component (Fig. 28; 0153: FIG. 28 illustrates an example MV clipping to the valid region of padded samples for the unicube format).  
4. The method according to claim 1 , wherein said method further comprises clipping dVy to h-Vy in the case where Vy+dVy is larger than the height h of the picture, and clipping dVy to -Vy in the case where Vy+dVy is lower than 0, where dVy is an ordinate of said motion vector (dV) and Vy is an ordinate of a point V of said another block, and applying said transforming with the clipped dVy (0127: shows conditions where coordinates exceed boundaries of the picture; Fig. 28: shows a clipping to keep a MV within the region).
MPEP II. Routine optimization "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)
5. The method according to claim 2, wherein the value is equal to w/8 or h/4, where w is the width of and h is the height of said picture (Figs. 20: dw dh; 0158: Parameters W and H may indicate the width and height of the source picture. Parameters mCU_width and mCU_height may indicate the width and height of minimal CU. Parameters dW and dH may indicate the padded size in horizontal and vertical directions for the conformance window; Fig. 27: shows using a padded region of w/4; which in the example would also be h/4; 0150: the maximum size of the padded region of a unicube face may not exceed 1.5 times the face size; which means that the region could be smaller than w/4; these teachings show the dimensions can be used to create bounds).
MPEP II. Routine optimization "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)  
6. The method according to claim 1 , further comprising after said transforming, determining whether an information representative of an absolute value is larger than another value and, in the case where said information representative of an absolute value is larger than said another value, clipping the at least one component of said motion vector predictor (dP) so that the information representative of an absolute value of said at least one component difference is equal to said another value (0127: shows conditions where coordinates exceed boundaries of the picture; Fig. 28: shows a clipping to keep a MV within the region).  
He does not explicitly disclose the following, however Simone teaches at least one component difference between said motion vector predictor (dP) and said motion vector (dV) (IV. Modified block matching; eq. 8)


7. The method according to claim 1, further comprising after said transforming, clipping dPy to h-Py in the case where Py+dPy is larger than the height of the picture and clipping dPy to -Py in the case where Vy+dVy is lower than 0, where h is the height of the picture, dPy is an ordinate of said motion vector predictor (dP) and Py is an ordinate of a point P of the current block (0127: shows conditions where coordinates exceed boundaries of the picture; Fig. 28: shows a clipping to keep a MV within the region).
MPEP II. Routine optimization "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)
  
8. The method according to claim 1 , further comprising after said transforming, clipping dPx to w+C-Px in the case where Px+dPx>w+C and clipping dPx to -C-Px in the case where Px+dPx< -C, where w is a width of said picture, C is a value, dPx is an abscissa of said motion vector predictor (dP) and Px is an abscissa of a point P of the current block (0127: shows conditions where coordinates exceed boundaries of the picture; Fig. 28: shows a clipping to keep a MV within the region being a face region and padded value).
MPEP II. Routine optimization "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution 

9. The method according to claim 1 , wherein the 3D surface is a sphere (Fig. 5).  
10. The method according to claim 1, wherein transforming the motion vector (dV) associated with another block of said 2D picture into the motion vector predictor (dP) associated with said current block using said projection function comprises: a) projecting on the surface a point P of the current block to a point P"', a point V of said another block to a point V"'; d) projecting the point Qp in the 2D picture to a point Q; (Fig. 2a; Fig. 5; Fig. 10; Fig. 13).
He does not explicitly disclose the following, however Simone teaches and the point V of said another block displaced by the motion vector (dV) to a point W"'; b) determining an intersection Vp between a vector OV"' and a plane G and an intersection Wp between a vector OW"' and the plane G, wherein the plane G is a plane tangent in P"' to the surface, O is the origin of the sphere; c) displacing P"' by dVp to obtain a point Qp in the plane G, wherein dVp is equal to the vector VpWp;  and e) determining the motion vector predictor (dP) of said current block as a vector from P to Q (IV. Modified block matching; eq. 8)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to minimize an error measure with respect to the block in the anchor frame (Simone IV.)
  

(Fig. 33b: processor and memories).  
15. An immersive rendering device comprising an apparatus for decoding a bitstream representative of a video according to claim 12 (0081: VR systems may include a processing chain. The processing chain may include capturing, processing, display, and/or applications. With respect to capturing, a VR system may use one or more cameras to capture scenes from different divergent views (e.g., 6 to 12 views). The views may be stitched together and may form a 360-degree video (e.g., in high resolution such as 4K or 8K). The client and/or user side of a VR system may include a computation platform, a head mounted display (HMD), and/or a head tracking sensor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH W BECKER/               Examiner, Art Unit 2483